                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     SOUTHERN DIVISION
                                           LONDON

    UNITED STATES OF AMERICA,                     )
                                                  )
            Plaintiff,                            )            No. 6:17-CR-25-REW
                                                  )
    v.                                            )
                                                  )            OPINION & ORDER
    LARRY KARR,                                   )
                                                  )
            Defendant.                            )

                                           *** *** *** ***

         Defendant Karr, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), moves for a reduction in sentence,

effectively, a “compassionate release[.]” DE 612 (Motion); see DE 612-1 (Mem. in Support). The

Government responded in opposition. DE 616 (Response). Defendant replied. DE 624 (Reply).1

The Court, on full review, under the applicable standards, and for the following reasons, GRANTS

DE 612 IN PART. Karr’s Stage IV lung cancer is an advanced, terminal illness. He has served a

weighty fraction of his overall term, and the circumstances justify a compassionate release under

strict terms and diligent USPO oversight.




1
  The Court, on review of the initial briefing, ordered several record supplements. See DE 628,
630–31 (Orders). Consequently, the full record now includes a copy of the Warden’s initial referral
of Karr’s release request (DE 629-1); Karr’s proposed release plan and an addendum to USPO’s,
DE 624-2, approval of same (this Opinion directs filing of both documents, already circulated to
the parties per DE 630); status reports from both parties (DE 632 & 636); and the latest (as of
2/5/20) information concerning Karr’s health. See DE 634-1 (Karr BOP Health Services records
for 1/17–2/5/20); DE 636-2 (Karr email dated 2/5/20).
                                                      1
I.      BACKGROUND

        Before turning to the merits of Karr’s motion, some history:

–    January 25, 2018: The Grand Jury returned a Superseding Indictment (DE 46) charging Karr2

     with conspiring, from January 2009 through August 2, 2017, to illicitly distribute oxycodone

     and oxymorphone, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) & 846 (Count 1); and with

     knowingly and intentionally distributing oxycodone on December 4, 2017, (Count 2) and

     December 11, 2017, (Count 3) in violation of 21 U.S.C. § 841(a)(1). See DE 46 at 1–2.3

–    February 7, 2018: Karr made his initial appearance, was arraigned, and detained. See DE 79.

–    February 20, 2018: Based on the results of a “CT-guided biopsy[,]” Defendant was diagnosed

     with lung cancer. DE 238-1 at 10; see id. at 9 (“Diagnosed 2/20/2018”).4

–    May 17, 2018: The Court accepted Judge Ingram’s Recommendation (DE 154) to accept

     Karr’s plea and adjudged him guilty of Count 1 of the operative indictment. See DE 157

     (Order). As part of his plea agreement, Karr conceded that his participation in the conspiracy

     extended from January 2013 through “at least August 2017[.]” See DE 151 (Plea Agreement).

–    June 25, 2018: Karr began “chemoradiotherapy” recommended by Dr. William Richards

     following a “cardiothoracic surgery” evaluation that deemed Defendant “not to be a surgical




2
  Age 73 at the close of the charged conspiracy period. See DE 627 (PIR) at 2.
3
  The charged conduct allegedly occurred in Bell, Knox, Laurel, McCreary, and Whitley Counties
in this District (and elsewhere). See id.
4
  Per the record, a 2013 “PET/CT” scan showed that Karr had a “right lung mass[.]” DE 238-1 at
2. That mass measured only 15 mm. See id. However, Karr reported that his “primary care
physician” advised that the mass was not (then) malignant. Id. at 9. Although the document reciting
Karr’s report describes Defendant as a “poor historian,” id., the remaining records track Karr’s
recollection of the 2013 events. Cf. id. at 2. Particularly—and perhaps, for present purposes, most
importantly—the records uniformly indicate that Karr was not diagnosed with cancer, and did not
begin treatment, until after the charged 2017 criminal conduct. Indeed, that happened only after
Karr entered federal custody. See, e.g., id. at 7, 9; DE 618-2 at 2 (“Mr. Karr carries a diagnosis of
recurrent stage IV squamous cell carcinoma of his right lung. He was first diagnosed in 2018.”).
                                                 2
    candidate.” DE 238-1 at 11–12 (history & recommended course); id. at 7–8 (“post-

    radiotherapy follow-up visit”). Karr’s cancer, as of June 30, 2018, was reported as stage IIIA.

–   October 22, 2018: Dr. Azeem Niazi—though noting difficulty in estimating any overall

    prognosis due to unavailability of “definitive [surgical] treatment” for Karr’s cancer (then-

    described as “at least stage IIB”)—opined: “Follow-up scans after concurrent chemotherapy

    and radiation did reveal[ ] improvement but with residual disease[.] . . . Overall survival with

    a definitive treatment 40-50% for next 5 years.” DE 238-1 at 5.5

–   November 1, 2018: The Court—recognizing Defendant’s “concerning prognosis[,]” but

    noting, inter alia, that Karr was “currently stable, and . . . positively responded to recent

    treatment” (DE 243 – Minute Entry Order)—denied the defense’s motion for a downward

    departure based on Karr’s physical condition and sentenced Defendant to 108 months

    imprisonment. See DE 244 (Judgment).6 This was, though, a variance. Per Bureau of Prisons

    (BOP) records, soon after sentencing, Karr’s diagnosis progressed from stage IIB to “stage IV

    lung cancer.” DE 612-7 at 36 (noting transfer in “November 2018 for stage IV lung cancer

    treatment”). June 4, 2019: BOP medical personnel reported that Karr’s condition is terminal

    and estimated his life expectancy at 12 months. DE 612-3 at 3.

–   June 14, 2019: Acting FCC Butner Warden A.W. Rupska recommended “consideration” of

    Karr’s “Reduction in Sentence” request. DE 629-1 at 2. [Karr represents filing his request in

    “early 2019.” DE 612-1 at 9.]




5
  The referenced improvement evidently motivated a reduced diagnosis, from stage IIIA to “stage
IIB” on September 24, 2018. DE 238-1 at 1.
6
  For the trafficking conspiracy conviction, Karr (based on an offense level 30 and a criminal
history category of 3) faced an unchallenged Guidelines range of 121–151 months, and (given his
prior state trafficking conviction) a statutory maximum of 30 years imprisonment. See PIR at ¶¶
102–103; DE 117 (§ 851 Notice); 21 U.S.C § 841(b)(1). No mandatory minimum pertained.
                                                 3
–   October 30, 2019: BOP Assistant Director/General Counsel Ken Hyle issued a decision

    denying Karr’s request for compassionate release. DE 612-2 at 2–3.7 The Bureau found that

    “although [Karr met] the criteria for a [reduction in sentence or ‘RIS’] under” BOP Program

    Statement (PS) 5050.50 § 3(a),8 “approval of Mr. Karr’s request for a RIS would be

    inappropriate.” DE 612-2 at 3. The BOP cited 3 factors in support of this conclusion: (1) “Mr.

    Karr’s diagnosis was known by the court at the time of sentencing;” (2) “his medical conditions

    did not prevent him from committing his offenses;” and (3) “his current independence with his

    [activities of daily living] will not prevent him from reoffending.” Id.

–   December 2019: After a July 2019 CT scan that showed “stable mediastinal” disease, a follow-

    up scan showed an “increase in size of [the] mediastinal disease,” and “stable liver lesions.”

    DE 634-1 at 6.9

–   January 8, 2020: Karr filed the instant motion. DE 612.




7
  In the context of applicable BOP regulations, the Warden’s recommendation was in favor of the
reduction. The scheme is binary—i.e., there is either a “recommendation” under 28 C.F.R. §
571.62 or a “denial” under § 571.63. The referral for consideration happens only when the relevant
warden, after “investigation[,] . . . determines that the request warrants approval[.]” 28 C.F.R. §
571.62(a)(1).
8
  This section, in relevant part, provides:
        RIS consideration may be given to inmates who have been diagnosed with a terminal,
        incurable disease and whose life expectancy is eighteen (18) months or less, and/or has a
        disease or condition with an end-of-life trajectory under 18 USC § 3582(d)(1). The BOP’s
        consideration should include assessment of the primary (terminal) disease, prognosis,
        impact of other serious medical conditions of the inmate, and degree of functional
        impairment (if any). Functional impairment (e.g., limitations on activities of daily living
        such as feeding and dressing oneself) is not required for inmates diagnosed with terminal
        medical conditions; however, functional impairment may be a factor when considering the
        inmate’s ability or inability to reoffend.
BOP PS 5050.50 § 3(a) (Jan. 17, 2019).
9
  Per the Cleveland Clinic: “Mediastinal tumors are growths that form in the area of the chest that
separates the lungs. . . . The mediastinum contains the heart, aorta, esophagus, thymus, trachea,
lymph nodes and nerves.” DE 636-3 at 2.
                                                  4
–     January 13, 2020: Dr. Andrew Stock, of BOP, noted that an oncological review of Karr’s

      December 2019 CT scan “showed some progression of [the] disease[,]” and confirmed that

      Defendant’s prognosis “remains poor” with a “life expectancy under 12 months.” DE 618-2 at

      2.

–     February 3, 2020: BOP Oncologist Dr. Andres Carden saw Karr to discuss “other treatment

      regimens including adding Carboplatin and Taxol to [his current cancer medication] Keytruda

      or switching to a TKI.” DE 634-1 at 6. Karr reported shortness of breath and that he was easily

      fatigued. Id.

–     February 5, 2020: Karr stated, in an email to counsel, that his 9 months of Keytruda treatments

      “reduced” but did not remove his “difficulties breathing and pain.” DE 636-2 at 2. He further

      reported that, in recent months: (1) Keytruda’s beneficial effects have declined, (2) breathing

      has become “extremely difficult[,]” (3) walking causes the pain in his chest to “become so

      unbearable” that he has “to sit or lean against the wall before [he is able to] continue on”; and

      (4) he has “developed a cough . . . so hard that [he] passed out[.]” Id.

Based on his well-documented diagnosis of “terminal metastatic” Stage IV cancer,10 Karr (now

nearly 76 years old, see PIR at 2) seeks a sentence reduction under § 3582 so “that he can spend

his final days with his family and loved ones.” DE 612-1 at 5. The matter is briefed. See DE 616

& 624.

II.        EXTRAORDINARY & COMPELLING REASONS

      In relevant part, § 3582(c)(1)(A) provides:

           [T]he court . . . may reduce the term of imprisonment (and may impose a term of
           probation or supervised release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after considering the factors
           set forth in section 3553(a) to the extent that they are applicable, if it finds that—


10
     See also DE 612-7 at 8 (noting, on November 4, 2019, “multiple metastatic deposits”).
                                                     5
               (i) extraordinary and compelling reasons warrant such a reduction; . . . .

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission;

18 U.S.C. § 3582(c)(1)(A).11 This is a provision Congress recently broadened (through a direct

federal court portal) as part of the First Step Act of 2018, a criminal justice measure passed on

December 21, 2018. See PL 115-391, 132 Stat 5194.

       Congress has explicitly directed the USSC to define “extraordinary and compelling reasons

for sentence reduction[.]” 28 U.S.C. § 994(t); see id. at (a)(2). The parties agree that Karr qualifies

for one such basis, as defined in the Commission’s policy statement at Application Note 1(A)(i)

to USSG § 1B1.13:12




11
    This provision also requires the defendant to “fully exhaust[ ] all administrative rights to
appeal[.]” Id. The Government does not dispute and the record supports Karr’s exhaustion claim.
See, e.g., DE 612-1 at 9; DE 612-2 (BOP Denial Decision). There is a timing safety valve; if the
BOP fails to process a request within 30 days, a petitioner can come straight to court. See 18 U.S.C.
§ 3582(c)(1)(A). Yet, a warden’s initial approval presents a quandary for an applicant inmate. Does
the prisoner go directly to court as soon as authorized and potentially forgo a BOP-backed request?
Or, should the defendant await the uncertain results of a (likely) lengthy administrative process?
It took the BOP more than 5 months to process Karr’s request. See DE 612-1 at 9 (representing an
“early 2019” filing); DE 612-3 (June 4, 2019, medical summary concerning compassionate
release); DE 629-1 (June 14, 2019, letter recommending approval); DE 612-2 (October 30, 2019,
denial letter). That a defendant should face this dilemma in the time-sensitive scenario the statute
envisions seems an unfortunate pitfall in the current scheme. Whatever the BOP status, though,
the 30-day limit persists.
12
    At least one Court has determined that USSG § 1B1.13 is not, in its current form, a “policy
statement applicable to motions for compassionate release filed by defendants under the First Step
Act.” United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28,
2019). Given the Government’s concession as to Karr’s “extraordinary and compelling” motion
basis, the Court need not reach this issue. See also id. at *6 (noting that the “policy statement
provides helpful guidance”). However, Congress did pass the statute with § 1B1.13 as a backdrop.
The Court logically references the extant version of the Policy Statement on compassionate release
as an “applicable” policy statement. 18 U.S.C. § 3582(c)(1)(A).
                                                  6
       The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
       a probability of death within a specific time period) is not required. Examples
       include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
       stage organ disease, and advanced dementia.

That is, the Government acknowledges that Karr’s terminal cancer is a qualifying “extraordinary

and compelling” predicate for a sentence reduction. See DE 616 at 5 (Karr’s cancer “provides a

legal basis on which the Court may consider reducing his sentence[.]”). With the predicate

established, the Court must address the merits of Karr’s reduction request. The Court has discretion

to reduce a sentence where the triggering predicate exists, but must analyze all applicable § 3553(a)

factors, must determine that the defendant is not a danger (per § 3142(g)), and must find any

reduction compliant with applicable Sentencing Commission policy statements.

III.   REDUCTION PROPRIETY

       The United States opposes Karr’s reduction request on several grounds. Generally, the

Government notes the Court’s obligation to consider the § 3553(a) factors and USSC policy, and

that the authorizing provisions permit, but do not require a reduction for a qualifying movant. DE

616 at 5. [Notably, the Government is not arguing that releasing Karr would never be appropriate;

rather, its theory is that the motion is “premature.” Id. at 7; see also id. at 2 (“Karr’s motion should

be denied without prejudice.”); id. at 8 (“Karr . . . should not at this time receive a Compassionate

Release[.]”).] The Court now addresses the Government’s three arguments.

       A. Karr’s Life Expectancy

       The Government first argues that Karr’s life expectancy is indeterminate. DE 616 at 6.

Section 3582(c)(1)(A) expressly directs the Court to ensure consistency with USSC policy

statements on this topic. Commission policy, in turn, provides that for a qualifying “terminal

illness” a “specific prognosis of life expectancy . . . is not required.” USSG § 1B1.13, comment.



                                                   7
(n.1(A)(i)). Thus, to accept the Government’s theory and deny Karr relief based on imprecision in

his prognosis would be inconsistent with both USSC policy and, given the congressional directive,

the governing statute. The theory, as presented, also makes little logical sense. Consider, the United

States acknowledges that it is “[o]bviously . . . impracticable to predict the exact date Karr will

die[,]” but suggests that the Court should rely on uncertainty in that same necessarily imprecise

forecast to deny relief. DE 616 at 6. The Court wonders how a movant could satisfy the standard

the Government poses.

       Of course, the doctors here have given specific expectancy estimates. Before sentencing,

Karr’s doctor gave a 40-50% 5-year survival rate. Relative to this motion, however, the BOP

doctors estimated 12 months in June of 2019 and “under” 12 months in January 2020. Tomorrow

is promised to no one, but these are concrete mortality estimates built on the verified Stage IV

squamous cell carcinoma diagnosis. Further, as a factual matter, the Court disagrees that “it is

clear[,]” on this record, “that the date or date range” that Karr’s doctors estimate “continues to

move.” Id. In June 2019, “Dr. Carden determined” that Karr’s life expectancy was “12 months.”

DE 612-3 at 3. In January 2020, Dr. Stock opined that Karr’s life expectancy was “under 12

months.” DE 618-2 at 2 (emphasis added). Given temporal context, the two predictions are entirely

consistent—unless, that is, the reader demands the type of precision that the Government deems

“[o]bviously . . . impracticable[.]” DE 616 at 6.

       B. Quality of Life Diminishment

       The United States next argues that Karr is not yet suffering from any significant

deterioration in his quality of life. DE 616 at 6–7. The Government does not specify any particular

inference to draw from this claim. However, it seems most likely that the United States is obliquely

contending that Defendant’s continued ability to ambulate (with an “assistive device for support”)



                                                    8
or his failure to lodge subjective complaints of “acute distress” are relevant Karr characteristics

for purposes of § 3553(a)(1). DE 616 at 6; see id. at 7 (referencing Karr’s “health at the time he

committed the offense” and “his current medical condition”).13 The Court sees little persuasive

impact for present purposes. First, the Court notes that Karr was not diagnosed with cancer until

after the charged conspiracy period. Thus, the record does not offer any detail as to Karr’s health

during his crime, against which the Court could measure his current physical ability. Second, and

though the Court noted (at sentencing) that Karr’s crime required “no physical exertion[,]” DE

243, Karr’s disease has, post-sentencing, significantly progressed and his prognosis has sharply

worsened. Third, the Government does not argue, in any detail, that Karr is still dangerous or that

his persisting physical abilities would allow him to reoffend. Ultimately, the Court finds the fact

that Karr has maintained, while rapidly approaching death’s door, the “ability to attend to many of

his activities of daily living within the prison setting” not disqualifying. DE 616 at 7.14

       C. Section 3553(a)

       The Government’s remaining arguments fall under the § 3553(a) umbrella. See DE 616 at

7–9. The United States summarizes Karr’s indisputably serious criminal conduct, notes Karr’s



13
   Alternatively, if the theory is that Karr’s continued functional capacity renders his cancer
somehow less “extraordinary” or “compelling,” the law is otherwise. Per Application Note
2(A)(ii), certain serious, non-terminal conditions may qualify as extraordinary and compelling,
but only if such an impairment “substantially diminishes the ability of the defendant to provide
self-care within the environment of a correctional facility and from which he or she is not expected
to recover.” USSG § 1B1.13, comment. (n.1(A)(ii)). The final clause of this caveat (as well as the
structure of the commentary) makes clear that the “substantially diminishes” requirement does not
apply to a “terminal illness” predicate, which is inherently a condition without expectation of
recovery. Compare id., with USSG § 1B1.13, comment. (n.1(A)(i)). Thus, per the Commission, a
terminal illness is a distinct “extraordinary and compelling” qualifier that stands independent of
any instant impact on functional capacity.
14
   The Sentencing Commission’s decision to omit consideration of this factor for defendants, like
Karr, facing terminal diagnoses reinforces the weight assigned this information. Compare USSG
§ 1B1.13, comment. (n.1(A)(i)), with USSG § 1B1.13, comment. (n.1(A)(ii)); see also supra note
9.
                                                  9
persisting abilities, and generally claims that granting Karr’s motion “would be contrary to the

purposes of sentencing[.]” DE 616 at 7. Specifically, per the Government, a reduced sentence for

Karr would not, in the circumstances, reflect crime gravity, promote respect for the law, afford

(specific and general) deterrence, or provide just punishment. Id. at 7–8. The Court, after careful

consideration of these weighty needs, disagrees.

        At the outset, the Court notes Congress’s apparent recognition that § 3553(a) analysis in

the § 3582(c)(1)(A) context differs from initial sentencing consideration. Section 3582 directs §

3553(a) analysis only “to the extent [the factors] are applicable[.]” This makes sense in an

“extraordinary and compelling” scenario occurring after the original sentencing. Given

Congressional reference to the remedy as “compassionate release” in this context,15 the impact of

a defendant’s initial “sentencing range” is surely diminished. 18 U.S.C. § 3553(a)(4). Further, the

biologically likely span remaining to a defendant is, to this Court, logically relevant to the §

3553(a) sufficiency of a given sentence.16 Put differently, at least when confronting a terminal

case, the Court finds it fair to consider—in plumbing what is enough, but not more than enough—

the relative portion of a defendant’s remaining life that a sentence will take. A terminal diagnosis

is, thus, a highly relevant “characteristic” that provides an overlay for the Court’s evaluation of

the pertinent factors.

        As to Karr specifically, the Court begins at the end of its initial § 3553(a) weighing. Under

then-existing circumstances, the Court found that 108 months parsimoniously accounted for the

applicable sentencing factors and purposes. So, what has changed since that time?




15
   Pub. L. 115-391, Title VI § 603(b), 132 Stat. 5194 (Dec. 21, 2018) (captioned “Increasing the
use and transparency of compassionate release”).
16
   The Court notes for comparison that the Guidelines provide for a presumptive “life” term only
for the gravest (by offense level measurement) crimes. See USSG § 5A (Sentencing Table).
                                                 10
                                    History & Characteristics

       First—Karr’s diagnosis has deteriorated—from Stage II/III cancer (of the right lung)

responding positively to treatment, to a metastasized Stage IV disease. Compare DE 238-1 at 5,

with DE 618-2; see also DE 612-7 at 8 (“multiple metastatic deposits”). His estimated life

expectancy has significantly diminished—from a projected, indeed hopeful 40-50% survival rate

for a 5-year period to “under 12 months.” Compare DE 238-1 at 5, with DE 618-2. The cancer in

Karr’s mediastinum—an area that includes the heart and aorta, among other critical structures (see

DE 636-3 at 2)—is, despite treatment, growing. See DE 636-1 at 2.

       Second—Karr (detained since his February 7, 2018, arrest) has now served two full years

in federal custody. See DE 77 (Arrest Warrant).17 During all but the first month, Karr has served

his time with a cancer diagnosis and, since June 2018, faced the side-effects of treatment behind

bars. See DE 238-1 at 7–8. Thus, Karr’s time has surely been “significantly more laborious than

that served by most inmates.” United States v. McGraw, No. 2:02-cr-00018-LJM-CMM, 2019 WL

2059488, at *5 (S.D. Ind. May 9, 2019). The Guidelines provide that an “extraordinary physical

impairment may be a reason to depart downward[.]” USSG § 5H1.4. By the Commission’s

standards, Karr’s cancer is not only an extraordinary impairment, but also a compelling reason to

reduce his sentence. Each day lasts 24 hours, but each day’s toll is not the same. Terminal cancer

in custody is a characteristic of weight in measuring Karr’s sentence to date. See, e.g., DE 618-3

at 3 (reporting “blackouts”); id. at 17 (“treatment the 2nd week is accompanied with pain”); id. at

20 (“severe pain”); DE 612-7 at 24 (“rash on ankles . . . since starting Keytruda regime”).




17
   The parties repeatedly miss this point. Karr went into federal custody in this case on February
7, 2018. He stayed in custody through the resolution of the case. He gets credit for (and has spent
each day in federal custody during) the full intervening two years. This almost doubles the parties’
13-month metric.
                                                11
                                             Deterrence

       The Court, as to deterrence need, finds it critical to reiterate that Karr committed his crime

before the cancer diagnosis. Had Karr, with full knowledge that his time was short, embarked on

a criminal enterprise, the need for specific and general deterrence would likely dissuade the Court

from entertaining this request. It would be difficult to overstate the importance of this distinction.

There are good reasons for deterring an individual from engaging in criminal conduct knowing

full well that the likely consequence will be imprisonment for the remainder of his or her life. But,

Karr’s is not a case of “Breaking Bad.” See Breaking Bad: Pilot (AMC television broadcast Jan.

20, 2008).

       Karr has spent his entire post-diagnosis life incarcerated and, per his doctors, can expect to

measure his remaining time (free or not) in months. The Court finds that a reduction would not

leave Karr inadequately deterred. As to general deterrence, the Court sees no material risk of future

criminality in a reduction based on a post-crime, terminal diagnosis (an extraordinary event) for

individuals who, by analogy, would not and could not predict the availability of relief on the

ground Karr now presses.

                                              Danger

       As to danger, the Court notes that the Government does not pin its opposition on alleged

danger. Under the Application Notes, the Commission conditions a finding of “extraordinary and

compelling reasons” on a determination that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]” USSG § 1B1.13(2); see

id. at comment. (n.1) (predicating the existence of “extraordinary and compelling circumstances”

on satisfaction of “the requirements of subdivision (2)[.]”). This strikes the Court as an odd

construction because the Policy Statement itself treats whether a condition is extraordinary and



                                                 12
compelling as a question distinct from whether a defendant is yet a danger. The Court believes it

must independently determine both, as the statute suggests and the Policy Statement requires, so

the Court assesses danger. Karr, trying to earn release and change the status quo, properly has the

burden on the propriety of release. See United States v. Israel, No. 05 CR 1039 (CM), 2019 WL

6702522, at *9 (S.D.N.Y. Dec. 9, 2019); Cannon v. United States, No. CR 11-048-CG-M, 2019

WL 5580233, at *2 (S.D. Ala. Oct. 29, 2019); cf. United States v. Hamilton, 715 F.3d 328, 337

(11th Cir. 2013) (“And a defendant, as the § 3582(c)(2) movant, bears the burden[.]”).

       The phrasing in the Policy Statement invokes release principles from the Bail Reform Act,

particularly § 3142(g). That is, the Court here must determine whether Karr “is [ ] a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]” USSG §

1B1.13(3). In the (g) context, a court evaluates “whether there are conditions of release that will

reasonably assure . . . the safety of any other person and the community[.]” 18 U.S.C. § 3142(g).

In making the determination, a court weighs 1) offense nature; 2) weight of the evidence against

the person; 3) particular history and characteristics; and, perhaps most aptly, 4) the nature and

seriousness of the danger to any person or the community that would be posed by the person’s

release. Id. The Court views the Commission’s cross-reference to (g) as an invocation of the

exercise (g) requires: Would release conditions the Court could impose, as part of a reduction in

sentence, reasonably eliminate danger? Courts have followed this approach.18




18
   See, e.g., United States v. Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *5 (N.D. Iowa Jan.
8, 2020); United States v. Spears, No. 3:98-CR-0208-SI-22, 2019 WL 5190877, at *5 (D. Or. Oct.
15, 2019); United States v. Bellamy, No. CV151658JRTLIB, 2019 WL 3340699, at *6 (D. Minn.
July 25, 2019); United States v. Wong Chi Fai, No. 93-CR-1340 (RJD), 2019 WL 3428504, at *3
(E.D.N.Y. July 30, 2019); Beck, 2019 WL 2716505, at *11; United States v. Johns, No. CR 91-
392-TUC-CKJ, 2019 WL 2646663, at *3 (D. Ariz. June 27, 2019); McGraw, 2019 WL 2059488,
at *5.
                                                13
       The Court knows well and has surveyed the full record. Karr pleaded guilty to serious,

Class B drug trafficking. He was a conspiracy leader; the crime was long-term and lucrative.19

Karr’s record showed drug-related (though not opiate) recidivism. These things contributed to the

significant sentence the Court imposed in November of 2018. As the Court noted at the time, Karr

was at an advanced age when he committed the crime, and the crime was one requiring only

communication, cash, and contact. This meant and means that such a crime does not require much

in the way of physical capacity.

       However, things have changed in important ways. The cancer will soon take Karr’s life; it

already has taken his free ambulation. See DE 612-3 at 5. BOP records show him as assisted with

a walker20 and compromised in handling his own inmate account. DE 618-3 at 17; DE 612-3 at

6.21 Karr has accumulated a clean record while in, with no known violations in the jail or at the

BOP. See DE 629-1 at 2.




19
   Although, there is no indication that Karr’s financial situation is anything but indigent. See, e.g.,
PIR at ¶ 100 (calculating Karr’s net worth as negative $42,331.24); DE 629-1 (As of June 14,
2019, Karr, though participating in the BOP’s Inmate Financial Responsibility Program, still owed
the 2018-imposed $100.00 felony assessment.); see also 28 C.F.R. § 545.11(b) (Under the IFRP,
inmates are generally “expected to allot not less than 50%” of their monthly income in excess of
$75.); Release Plan at 3 (reflecting a $25 payment towards the assessment on 5/10/19). [The Court
Ordered circulation of the release plan along with a USPO addendum to the filed approval letter.
See DE 630. The Court, to ensure a complete record, attaches that addendum and the (redacted)
plan for docketing.]
20
   The Government notes that January 24, 2019, records depict Karr as “ambulatory without the
need for an assistive device.” DE 634-1 at 11. Thus, Karr evidently does not always use a walker.
Nonetheless, the proof regarding reduced ambulatory ability is strong. See, e.g., id. at 6 (““Easily
Tired, Fatigue”); DE 636-1 at 2 (reporting, on 12/13/19, “generalized” pain at a level 7/10 for 1-5
hours at a time that is exacerbated by “movement and exertion”); id. (“He continues to have
shortness of breath.”); DE 636-2 (Karr email stating that walking causes the pain in his chest to
“become so unbearable” that he has “to sit or lean against the wall before [he is able to] continue
on”).
21
   BOP also deemed Karr’s condition sufficiently severe to withhold any work assignment. See
Release Plan at 2.
                                                  14
       Several things give the Court pause. Karr’s crime involved at least some of his family

members and those close to him. See PIR at ¶¶ 17–36. As such, while strong family support

generally is a positive, a family that foments or participates in crime is no plus. Further, Karr has

a record of crime while on supervision. This dates back to his first and second marijuana crimes.

See id. at ¶¶ 58 & 59. Karr was on parole when he engaged in the Class B trafficking that has him

at the BOP. See id. at ¶ 63.

       On the other hand, Karr’s record has notable elements that are positive. No crime until his

mid-50s. See id. at ¶ 55. Only one act of violence, from 20 years ago. Id. at ¶ 56. He is not a drug

abuser. Id. at ¶ 89. Further, Karr took immediate and full responsibility for his crime, accepting

punishment while others sought to avoid accountability. His record in prison and supportive letters

from family, friends, and fellow inmates depict a man intent on staying within proper limits as his

life nears an end. See DE 612-5 & 203 (Letters).22

       The Court expects that the terminal diagnosis and advancing cancer would have a positive,

clarifying effect on Karr. Whether that is so or not, the disease undoubtedly dilutes any danger

Karr might otherwise pose. He faces mobility and other worsening consequences, to include recent

reported blackouts and intermittent “unbearable” pain. DE 636-2 at 2;23 see DE 618-3 at 3. He




22
   Statistics too suggest decreased recidivism risk in this scenario. See Beck, 2019 WL 2716505,
at *11 n.13–14 and accompanying text (“Sentencing Commission studies suggest that retroactive
sentence reductions do not increase recidivism rates and that recidivism is extremely rare among
inmates who qualify for BOP’s compassionate release program.”) (citing Recidivism Among
Federal Offenders Receiving Retroactive Sentence Reductions: The 2011 Fair Sentencing Act
Guideline Amendment, Mar. 2018, available at https://www.ussc.gov/sites/default/files/pdf/
research-and-publications/research-publications/2018/20180328_Recidivism_FSA-Retroactivity
.pdf; The Federal Bureau of Prisons’ Compassionate Release Program, Apr. 2013, available at
https://oig.justice.gov/reports/2013/e1306.pdf).
23
   The Court, in context, finds Karr’s recent pain and symptomatic reports particularly credible.
The record offers no reason to doubt his verity on this topic. When Karr has felt well (or improved),
he has reported as much. See, e.g., DE 634-1 at 9 (“I’m doing alright”); id. at 11 (“has a bad cold,
                                                 15
walks with a rolling walker. Id. at 17. Further, to repeat his crime would require interactive abilities

that the Court believes it can reasonably manage through a web of overlapping restrictions.24

Those restrictions will, in essence, transfer Karr’s confinement from the BOP to his daughter’s

home, with otherwise comparable limits on contact and movement.25 The rules will prevent outside

contact, regulate and monitor movement, assure pervasive USPO oversight, account for

prescriptions, and circumscribe all conduct that could allow further criminality.

                     Crime Gravity, Respect for the Law, and Just Punishment

       The Court, in the circumstances, finds that a reduced sentence for Karr would still

adequately reflect crime gravity, cultivate and show proper respect for the law, and amount to just

punishment. Karr, of the five Defendants charged in DE 46 and ultimately convicted, was the sole

Defendant to accept responsibility for his crimes. Even if immediately released, Karr will likely

have spent the vast majority of the period from his August 2, 2017, crime through the end of his

life in federal custody. A grave crime, like Karr’s, warrants a grave punishment. But even the

Government does not suggest that “life” imprisonment is warranted.

       Again, the United States argues only that Karr should not “at this time receive a

Compassionate Release.” DE 616 at 8. Yet, the Court is left to wonder, “if not now, when?”26

Given the Government’s other theories, perhaps the ask is for the Court to wait until Karr cannot




but he thinks he is getting better”); DE 615-1 at 6 (“I’m good”). He does not seem to understate or
overstate symptoms.
24
   The Court notes that the Guidelines also recognize that home detention may be a suitable and
more efficient result than incarceration, in the extraordinary case, e.g., for a “seriously infirm”
defendant. USSG § 5H1.4.
25
   The Court agrees that the dismantling of the conspiracy impacts danger. Oxycodone trafficking
in the District has declined, but not disappeared. The restrictions to be imposed would effectively
eliminate any residual danger Karr poses.
26
   Hillel the Elder, Pirkei Avot 1:14 (Dr. Joshua Kulp trans. 2013).
                                                  16
even “mov[e] short distances about the institution[,]” or bathe and feed himself. DE 616 at 7.27

Yet, the prosecution does not explain how the Court could predict how far in advance (if at all) of

Karr’s death his physical abilities will diminish to that extent. Further, given the need for

administrative exhaustion28 (or a 30-day post-request, pre-filing period), the need for briefing, time

for the Court’s evaluation, and experts’ life-expectancy estimates, it is hardly clear that a “without

prejudice” denial of Karr’s motion would leave him any meaningful opportunity to renew the

request.

       The Court has wrestled with the § 3553(a) factors. In essence, the § 3582 gateway calls for

careful remeasuring, to the extent the factors yet apply, given the changed circumstances. Karr’s

characteristics are different, compellingly so, now. His crime, though, is the same. The Court

perceives the factors as important limits on compassionate release. It may be, in many cases, that

crime gravity, the need for just punishment, the need to promote respect for the law, or danger




27
   The Government contends that a reduction for Karr would be “the ultimate insult to . . . the
victims of his crimes.” Id. at 8. [Again, Karr, in this Court, was convicted of only one crime.] The
Court has no doubt that Karr’s crime victimized many. Oxycodone (despite any potential as a
legitimate medication) is, when distributed illicitly, poison and (as the trial of Karr’s co-
conspirators made clear) a reaver of communities. That said, the United States, at sentencing, did
not identify any alleged Karr victims or provide any impact statements. See, e.g., DE 460
(Sentencing Tr.) at 4. Further, § 3553(a) explicitly tasks the Court with considering victim impact
in the restitution context. See 18 U.S.C. § 3553(a)(7). The Government (despite pursuing and
receiving a $537,330.00 forfeiture money judgment, see, e.g., DE 158) did not request restitution
for any victims. See also PIR at ¶ 39 (“[T]here is no method which could be used to identify
specific victims or the loss they incurred as a result of this criminal activity.”); id. at p. 25
(addendum reporting no Government objections). This history significantly (if not fatally)
enervates the current argument. Again, and to be clear, the Court is not suggesting that Karr
committed a victimless crime. Rather, the Court finds unpersuasive the Government’s rhetorical
reliance on its estimation of how unidentified victims might view Karr’s request.
28
   See DE 612-1 at 9 (claiming a 6-month, May to October 2019, gap from Warden approval to
BOP denial).
                                                 17
would prevent release even for a defendant otherwise meeting the § 3582 and § 1B1.13 criteria.

Death in prison is a reality, and not every person that could be released should or will be released.29

        Karr’s serious offense drew a serious term, one that justly punished him in context and

one that promoted respect for the law. The sentence accounted for protection and deterrence.

       A reduced term here, given the extraordinary interim health developments, still adequately

serves those purposes. Again, Karr began his custodial period two years ago. His good-time release

date would be December 10, 2025, (see Release Plan at 2) and 85% of the original term would be

92 months. Thus, by any measure, he has served over 25% of his total term. For each of those

days, Karr has been under a terminal cancer diagnosis, and he began active treatment in July of

2018. Thus, he has endured the physical toll and mental trials of cancer while in custody. He has

paid a significant price for his crime. As already noted, the Court can account for community

protection and specific deterrence through proper oversight rules. A reduction continues to

promote respect for the law.30 The Court bolsters this finding through the planned mechanics of

oversight, via a substitutionary term of probation blanketing the full unserved prison term. That




29
   Karr’s reply phrases release as an entitlement. See DE 624 at 2 (describing release as “relief to
which [Karr] is entitled”). That surely is not so. The Court has discretion to but is not obliged to
release Karr. Further, the Court rejects the contention that Karr’s diagnosis alone is “dispositive”
on release, or that the Government’s many legitimate concerns are “irrelevant[.]” Id. The Court
has struggled with the proper release calculus, not advanced by a facile or conclusory approach to
the result. For many defendants, the § 3553 calculus will preclude relief.
30
   And this means the whole law, which includes the full sentencing scheme. That scheme features
compassionate release, where warranted.
                                                  18
period not only assures safety and continued punishment, it also leaves the potential for revocation

and resentencing as concrete deterrents against misconduct.31

                                            Other Factors

        The Court finds Acting Warden Rupska’s initial recommendation for approval32 of Karr’s

release request a telling factor for at least two reasons. First, the BOP’s ultimate rejection of the

Warden’s preliminary endorsement turned, in part, on an erroneous (or, at least, incomplete)

understanding of the record. For starters, though the Court was aware of “Karr’s diagnosis of lung

cancer” at sentencing, Defendant’s diagnosis and prognosis have, since then, markedly changed

for the worse. DE 612-2 at 3. Additionally, Karr’s conditions, if then-present, were undiagnosed

at the time of his offense. Thus, the record is hardly clear that “his medical conditions did not

prevent him from committing his offenses” (Karr, in this Court, was convicted of only one

offense). Id. at 3. Given the Warden’s initial sign-off, it seems, as a fair inference, that absent these

misapprehensions, the BOP (i.e., the Executive Branch) would have itself pursued the reduction

that Karr now requests (and the United States, here, opposes).33



31
   To the extent disparity is relevant in this context, and the Government does not oppose the
request on that basis, Defendant’s briefing provides ample citation to caselaw authorizing
reductions in analogous (or, in some ways, less compelling) circumstances. See, e.g., United States
v. Gasich, No. 2:14-CR-63, 2019 WL 4261614, at *1 (N.D. Ind. Sept. 9, 2019) (granting release
motion after Defendant served less than 2 months of a 36-month sentence); United States v. Wong
Chi Fai, No. 93-CR-1340 (RJD), 2019 WL 3428504, at *4 (E.D.N.Y. July 30, 2019) (releasing
Defendant sentenced to life imprisonment based on “metastatic papillary thyroid cancer”
diagnosis); United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *5 (S.D. Tex. June
17, 2019) (finding “extraordinary and compelling” the Government’s non-opposition to
Defendant’s service of “the rest of his term of imprisonment in home confinement”).
32
   See DE 629-1 at 2. The Court has already explained why the Warden’s recommendation for
consideration was, effectively, a recommendation for approval. See supra note 6; see also 28
C.F.R. § 571.62(a)(1) (directing a recommendation after an investigation and a determination “that
the request warrants approval”).
33
   In that scenario, the Court would have been able to consider the relief now sought under the pre-
First Step Act § 3582(c)(1)(A) scheme. See Pub. L. 107-273, Div. B, Title III, § 3006, Nov. 2,
2002, 116 Stat. 1806. And, Congress, through the FSA, endeavored to “[i]ncrease the use . . . of
                                                   19
       Second, the initial approval suggests some post-sentencing rehabilitation. The Court finds

it unlikely that the Warden would have signed off if Karr had been anything less than a model

prisoner.34 Inmate Bobby Justice’s letter corroborates this inference. See DE 612-5 at 2.

Additionally, Karr, despite limited programming due to ongoing medical treatment, completed a

4-month non-residential drug abuse treatment program on May 6, 2019. See Release Plan at 2–3.

The Supreme Court has described positive post-sentencing conduct as “a critical part of the

‘history and characteristics’ of a defendant that Congress intended sentencing courts to consider[,]”

as shedding “light on the likelihood that [a defendant] will engage in future criminal conduct,” and

as bearing “directly on [a] District Court’s overarching duty to ‘impose a sentence sufficient, but

not greater than necessary,’ to serve the purposes of sentencing.” Pepper v. United States, 131 S.

Ct. 1229, 1242–43 (2011).

                                 The Kinds of Sentences Available

       The availability of alternative sentences will further vindicate the sentencing purposes. See

18 U.S.C. §§ 3553(a)(3) (directing consideration of “the kinds of sentences available”);

3582(c)(1)(A) (authorizing imposition of “a term of probation or supervised release with or

without conditions that does not exceed the unserved portion of the original term of

imprisonment”). Thus, the Court may craft a sensible substitutionary oversight term. On this

record, the Court finds that reducing Karr’s sentence by shortening his incarceration and imposing

a 6-year probation term on restrictive conditions will parsimoniously account for the persisting §



compassionate release[.]” Pub. L. 115-391, Title VI § 603(b), 132 Stat. 5194 (Dec. 21, 2018)
(emphasis added); see also Beck, 2019 WL 2716505, at *6 (The First Step Act’s § 3582(c)(1)(A)
modifications were “enacted to further increase the use of compassionate release[.]”).
34
   Indeed, Warden Rupska explicitly noted that Karr had “not received any incident reports during
his current term of incarceration.” DE 629-1 at 2; see also Release Plan at 2 (same). Further, BOP
policy explicitly directs consideration of “[i]nstitutional adjustment” and “[d]isciplinary
infractions” in reviewing sentence reduction requests. BOP PS 5050.50 § 7 (Jan. 17, 2019).
                                                 20
3553(a) factors. [The choice of probation (as opposed to supervised release) provides further

respect for the gravity of Karr’s crime and his past recidivism. In the (what the Court considers)

highly unlikely event that Karr reoffends, a sentence of probation leaves the door open to the full

panoply of resentencing options.] A proven violation likely would call for a return to the BOP.

       The release will be effective March 1, 2020. Karr’s disease is confirmed and progressing;

his condition is worsening, and, of course, he continues to age. In this specific case, release

restrictions can ably serve the § 3553 interests that yet apply. The compassionate release statute

does not require that the Court hear the death rattle before acting. This request satisfies the statute

and Guidelines, and the Court thus exercises its discretion and gives Karr relief.

       Defendant has a USPO-approved release plan that would place him at his daughter’s home.

See DE 624-2 (Approval Letter).35 The Court, in the initial judgment, established numerous

conditions for a Karr supervised release sentence, and found such conditions the minimum

necessary to satisfy § 3553(a) needs. See DE 244 at 3–5. The Court, in the new circumstances,

finds the following conditions enough but not more than enough to account for the extant statutory

factors and vindicate the statutory purposes:

       (1) All supervision terms set forth in the original Judgment & Commitment Order.

       (2) Karr shall be placed on home incarceration for the first twenty-four (24) months
           of probation with electronic monitoring. During this time, Karr may not leave
           the four walls of his place of residence, except for activities approved in
           advance by the probation office. The probation office may approve proper
           departures only to attend medical appointments, to attend to other medical
           needs, and for any court hearings. Other than in an emergency requiring 911
           transport, Karr must secure approval prior to leaving home during the home
           incarceration period. Karr shall cooperate in whatever phone or other


35
   Karr’s persisting, strong family ties (at least as to Darcia Karr) and positive perception from
multiple community members (see, DE 612-5) additionally contribute to the Court’s § 3553(a)
conclusion. See United States v. York, No. 3:11-CR-76, 2019 WL 3241166, at *7 (E.D. Tenn. July
18, 2019) (noting, as supportive of compassionate release, defendant’s release plan “to live with
his stepson”).
                                                  21
   verification system the USPO elects. The home incarceration shall be at the
   residence of Darcia Karr. The following additional rules apply to the home
   incarceration:

   — Mr. Karr may not have visitors at the home except as approved in advance
     by the USPO. The visitors may include only family members, clergy,
     medical providers, and legal counsel. The visitors may not include any
     person identified in the PIR as having involvement in or a connection to the
     underlying offense (this includes Charles Swanson and Hazel Darlene
     McClure). Mr. Karr shall keep, and USPO shall review, a log of all visitors
     (time/date/purpose of visit).

   — Mr. Karr may not use any telephone, cell phone, or electronic device to
     communicate to any person, except adult household members and others
     approved in advance by the USPO. For a medical emergency, Karr may
     contact 911.

   — Mr. Karr must make full and ongoing disclosure to USPO of all finances.
     He may not make cash transactions. Any bills he pays, purchases he makes,
     or funds he receives must be documented by receipts, which the USPO may
     inspect.

   — Mr. Karr must disclose to USPO each and every medical provider he plans
     to see or receive treatment from. This includes physicians, pharmacists, and
     other care providers.

   — Mr. Karr may not at any time be in possession, custody, or control of another
     person’s prescription medication.

   — Mr. Karr may not use alcohol.

   — Mr. Karr must notify any healthcare provider about his federal conviction
     and his probation status prior to accepting a controlled substance
     prescription and must direct said provider to cooperate with USPO’s efforts
     to confirm prescriptions, effect prescription controls, and appropriately
     regulate or oversee Mr. Karr’s access.

(3) The home may not contain any controlled substances except with notice to the USPO.
    If Mr. Karr receives a controlled substance prescription, in addition to all other
    limitations, USPO shall conduct (and Mr. Karr must submit to) weekly (at least) pill
    counts on any controlled substance prescriptions to ensure compliance with any
    prescriber’s directions concerning controlled substance use.




                                       22
IV.      CONCLUSION

         Finding a reduction in sentence warranted, the Court GRANTS DE 612 on the following

terms:

         1. The Court REDUCES the term of imprisonment imposed in DE 244 from 108 months

            to the time served effective March 1, 2020;

         2. Thus, the BOP SHALL release Karr on March 1, 2020;

         3. The Government SHALL promptly transmit this Court’s Order to the BOP;

         4. The BOP SHALL promptly advise Karr’s physicians of his forthcoming release to

            arrange for necessary accommodations concerning his treatment schedule;

         5. Per 18 U.S.C. § 3582(c)(1)(A), the Court IMPOSES a probation term, on the

            conditions stated and those earlier stated in DE 244 at 3–5, of six years. This replaces

            the supervised release term originally imposed; and

         6. The Court sets a post-release hearing, to cover expectations, clarify release conditions,

            and discuss any questions on mechanics, for March 11, 2020, at 11:30 a.m. in London.

            Counsel for Karr may attend the hearing telephonically, if counsel so desires.

The Court further DIRECTS the Clerk to file the attached (lightly) redacted USPO addendum and

release plan in the public record and the attached unredacted versions as sealed record entries.

         This the 18th of February, 2020.




                                                 23
